x‘w// w 9

RECEWED
tiles-tam Dietri\et ai tit ech!-ngton
§ at Seaills
Jeffrey Mark of McMeel JAN -7 2|]19
POB 6273 _
Bevevue, mequ remove a anew
December 31, 2018 AD
City of Bellevue
Judge Christopher Alston AND

Court clerk Mark I... Hatcher l
Western Washington Bankruptcy Court !
700 Stewart St |
Room 6301 '

Seattle, WA 98101

Gregory M. Garvin

Gary W. Dyer

Oflice of The United States Trustee
700 Stewart Street

Suite 51o3

Seattle, WA 9810

RE: Northwest Territorial Mint LLC, Chapter 11 Court Ordered Sancu`ons granted to
Creditor/Indian JEFFREY M MCMEEL. §

RE: PETITION FOR WRIT OF PRAECIPE.

AGREEMENT TO RECEIVE FEDERAL RESERVE iNOTES FOR COURT ORDERED
SANCTIONS IN VIOLATION OF U.S. Const. Artidlle I, § 10.

Dear Banl<ruptcy Administrators and federal employees,

1.1 This Creditor/Indian is seeking a Writ of Praecipe frqu
the Clerk of the above titled court to provide assurallice of lawful authority to act in a
manner perceived by Creditor to be criminal in natin‘e. Creditor offers this agreement as a
measure to absolve him of complicity in any such conduct if indeed it is unlawful and
followed through with by the Clerlc of this Court. Th:ais is not a pleading speciiic to any

CaSe 16-11767-€|\/|A DOC 1969 Filed 01/07/19 Ent. 01/07/19 10246:14 Pg. 1 Of 7

 

particular actiou, but rather pertains to each actiori in this Court over which Creditor is
believed to be delinquent in his payment of court ordered sanctions imposed thereunder.

1.2 The Court has demanded from the Creditor that he render “$” and “dollars”.
However, the street/bank currency used by the people of the United States are Federal
Reserve Notes (hereinafter “FRNs”). The Court did not demand lawful gold and silver coin
to be tendered for payment of the sanctions This Greditor made a mistake and gave the
court clerk one FRN and was given a receipt for this street bank note. Therefore it appears
that the court demands FRNs as payment It is this demand for something other than gold
or silver as payment that concerns the Creditor, and for the following reasons he requires
the Clerk of this Court to provide reasonable assurance that the Crcditor would not be
participating in any conduct deemed to be violative of any governing provisions of law.
“The Constitution of the United States is the supreme law of the land.” Washington state
Constitution Article I, § 2. “No state shall . . . make!any thing but gold and silver coin a
tender in payment of debts.” United States Constitution, Article I, § ro.

1.3 With the full understanding that this provision of the U.S. Constitution has
never been repealed or amended in any way, Creditor sees any willingness on the part of
this Court to accept FRNs in lieu of gold and silver to be violative of “snpreme law.”

“ . . . Section 10, article 1, U.S. constitution, prohibits the states from making
anything but gold and silver coin a tender in payment of debts. U.S. Constitution,
amendment 10, provides that: “The powers not delegated to the United States by the
constitution, nor prohibited by it to the states are rieserved to the states respectively, or to
the people. . . . (a) The act providing that debts shall be payable in legal tender of the
United States, notwithstanding any provision in the contract, of course is not subject to
construction. The only remaining question of a public nature is the validity of the act of the
last legislature providing that all contracts may be satisfied in lawful money of the United
States, regardless of their terms. . . . The power of the state to declare a legal tender is
limited to gold and silver coin. A]l “lawful money” of the United States is not a legal tender
for private obligations by the laws of the United States; but under the grant of power to
coin money and regulate the value thereof the federal supreme court has, I think, decided
that the question relating to final payment in private contracts is one of exclusively of
federal jurisdiction and vested in congress The legal tender and gold contract decisions,
taken in connection with the recent case of Woodruff v. State of Mississippi, 162 U.S. 291,
16 S.Ct. 820, are controlling here.” 1

 

 

lSee Dennis v. Moses, 18 Wash. 537, 548-550, 555, ooo, 601 dngB]. See also Foquet v. Hoadley, 3 Conn. 534,
536 (““Money” does not include treasury notes.”); Bloclt v. State, 41 Tex. 620, 622 [“lu legal acceptation,
“money” means current metallic ooins; therefore an indictmerit for embezzling “money” is not sustainable by
proof of embezzling greenhacks or national currency notes.”); iDowdlc v. Corpening, 32 N.C. 58, 60 (“The term
"money” does not include bank notes. They pass as cash, and nstitute a part of the circulating medium, and
for many purposes are to be considered as money; but, in the alttrict sense of the term, they arc not included

CaSe 16-11767-CMA DOC 1969 Filed 01/07/1!9 Ent. 01/07/19 10246:14 PQ. 2 Of 7

therein."); Johnson v. State, 11 Ohio St. 324, 325 [“Money,” as used in Crimes Act, section 13, providing that
any person stealing any money, the property ofanother, shall be guilty of larceny, cannot be construed to
include bank bills, for strictly bank bills are not money, though for many purposes they are treated as such.”);
Hale v, State, s Tex. 171, 172 [“The term “money" does not include bank notes. Hence an indictment under a
statute making it an offense to play at games, etc., for monchthe indictment charging that the defendant
played at a game of fare for money-cannot be sustained by proof that bank notes were bet, nor would such an
indictment be sustained byproof that propertywas bet.”); Wil]iams v. State, 20 Miss. (12 Smcdes 8c M.] 58, 63
(“Money” as used in an indictment charging the betting of money, does not include United States treasury
notes, such notes not being moneyin the legal acceptation.”]; Turner' v. State, 1 Ohio St. 422, 426 (“Tlre term
“money,-” in the statute defining robbery as taking from the person of another any money or personal property
of any value whatsoever,_ with force and by violence, and with intent to steal or rob, does not include bank
notes.”]; Filgo v. Penny, 6 N.C. 182, 183 (“The term “money" does not include a bank note. Such a note does
not differ in its nature from any other promissory note payable to bearer.”); State v. Hoke, 84 Ind. 137, 139
(citing Boyd v. Olvey, 82 Ind. 294; Hamilton v. State, 60 Ind. 193, 28 Am. Rep. 653) (“It is not accurate to call
currency in the shape of hills or notes “money", for in the truel sense they are not “money.'“); Judah v. Harris,
{N.Y.] 19 Johns. 144, 145 ("The word “money” maybe extended to bank notes, when they are known and
approved of, and used in the market as cash.”]; (“The term “ohoney“ or “moneys,” where-ever used in the
chapter relating to the revenue, shall be held to mean gold, silver, or other coin, other currency, used in barter
and trade as mouey.”).

1.4 This requirement that states deal only in gold and silver is designed to prevent
the nation’s money system from losing its intrinsic value to become rather a money supply
the value of which is determined solely by the credit of a national hank. These Federal
Reserve Publications do much to explain the proceiss of money creation sought to be
averted by the Frarners who have so constrained tile states.

Modern Money Mechanics: l

Page 3, Second Column, Paragraph 1: “Who Creates Money? . . . The actual process
of money creation takes place primarily in banks . l . checkable liabilities of banks are
money, These liabilities are customers’ accounts They increase when customers deposit
currency and checks and when the proceeds of loans made by the banks are credited to
borrowers’ accounts . . . Then, bankers discovered that they could make loans merely by
giving their promises to pay, or bank notes, to borrowers In this way, banks began to
create money. Transaction deposits are the mode counterpart of bank notes.”

1.5 Here, no lawful authority or legislative ant, no U.S. Constitutional provision,
is cited as the authority for persons such as a bank ito create U.S. dollars, currency, coins,
legal tender, money, or other reasonable facsimi]e.? Here, it is disclosed that this blood
from a turnip artifice is a scheme conceived and implemented by “bankers.” Not banks,
but bankers; individuals are bankers, banks are not. We have here a cash creation scheme
born of the conniving of individuals who seek onlyjpersonal gain, but who lack the lawful
authority to commit such an act against the economy of the nation that allows them to do
business with Arncricans; Modern Money Mechanics continues:

Page 7, Example 3, Expansion- Stage 1: “Expansion takes place only
if the banks that hold these excess reserves increase their loans or

CaSe 16-11767-C|\/|A DOC 1969 Filed 01/07/1l9 Ent. 01/07/19 10246:14 PQ. 3 Of 7
. , | ,

investments Loans are made by crediting the borrower’s deposit account,
i.e., by creating additional deposit inoney.” “Stage 7: E.xpansion continues
as the banks that have excess reserves increase their loans by that amount,
crediting borrowers’ deposit accouirts in the process, thus creating still
more money.” §

1.6 Again, expansion (of the supply of U.S. dollars) takes place only when
the bankers use their banks to create “additional deposit money” and “still more
money.” Individual business owners, scheming to use their businesses to create
American dollars, and involving Americans in their activities, in their scheme of
“creating still more money”; this is not a conclusion drawn from isolated
commentary Another publication from th? Federal Reserve Corporation states in
pertinent part: 1

Points of Interest: Page 6-7,l Paragraphs 7-10:

“sanks and baptist creaaon.- cemetery institutions which far simpliqu
we will call banks, are different from other financial institutions because they offer
checking accounts and make loans by lending checkbook deposits. The deposit
creation activity, essentially creating money, affects interest rates because these
deposits are part of savings, the source of the supply of credit Banks create
deposits by making loans. Rather than handing cash to borrowers, banks simply
increase balances in borrowers’ checking unts. Borrowers can then draw
checks to pay for goods and services. This creation of checking accounts through
loans is just as much a deposit as one we ight make by pushing a ten-dollar bill
through the teller’s window. With all of th ` nation’s banks able to increase the
supply of credit in this fashion, credit could conceivably expand without limit. . .
.When banks create checkbook deposits, they create money as well as credit since
these deposits are part of the money supply.”

1.7 ln only more stark affirmation of the comments from the prior
publication, we are further enlightened by this clariiication, this simplification of that for
which none were needed, which says that the loans of credit are tantamount to a $10 bili,
that “creating money, affects interest rates becaqu these deposits are part of savings, the
source of the supply of credit” and that "they create money [and] these deposits are part of
the money supply.” Another publication from the li`ederal Reserve Corporation says in
pertinent part: `

Two Faces of Debt: Page 19, Paragriaphs 3-5: “But a depositor’s balance also
rises when the depository institution extends credit-either by granting a loan to or buying
securities from the depositor. In exchange for tbe hote or security, the lending or investing
institution credits the depositor’s account or gives!a check that can be deposited at yet
another depository institution 111 this casc, no end else loses a deposit The total of

CaSe 16-11767-CMA DOC 1969 Filed Ol/O7/l_9 Ent. 01/07/19 10246:14 Pg. 4 Of 7

 

currency and checkable deposits-the money supply-is increased New money has been
brought into existence by expansion of depositary institution credit Such newly created
funds are in addition to funds that all financial institutions provide iii their operations as
intermediaries between savers and users of savitigs.” 2

2 Oontact: Federal Reserve Bank of Chicagc, Publ,ic Infcrmation Centier, P .O. Box 834, Chicago, IL
60690-0834, phone #312-322-5111. t

 

1.8 No leap in logic is found in concluding that, by demanding Bank Notes instead
of gold and silver as payment, the Court will be involving the Creditor in a scheme to
create U.S. “dollars” out of thin air using an artifice of individual and original design, one
which is patently un-Constitutional. U.S. Constitution, Article I, § 8. The Congress shall
have power to . . . coin money, regulate the value thereof, and of foreign coin, and fix the
standard of weights and measures; 'l‘o provide for the punishment of counterfeiting the
securities and current Coin of the United States . .

1.9 While the Founding Fathers provided that Congress shall have authority over
the creation of money, and the regulation of the value thereof, and that states must accept
only gold and silver as payment , the Court has seen fit to employ a device calculated to
indulge those who create money of individual right, an activity directly responsible for
Congress’ lack of control over the value of money; inflation Congress has gone to great
lengths to protect this authority from usurpation or tampering

1.1o Creditor has received instruction train his U.S. and state Constitutions that
says he must not transfer to the Court as a payment of sanctions any such FRNs, uttered
bank notes, as requested/ demanded under judginent. Since these supreme authorities
clearly and strictly prohibit this Court from accepting FRNs instead of gold and silver,
Creditor must be assured that he is not aiding his servants in the commission of certain
crimes by paying that which violates supreme law. If this Court authority to accept
something other than gold and silver cannot be identiiied, FRNs can be said to be property

to which the Court is not entitled. `

1.11 If this Court authority to accept somel;liing other than gold and silver cannot be
identified, a demand by this Court for FRNS can be said to be an unauthorized act to
obtain property of another. z

1.12 With total indifference and wholly without regard for the situation and

obligations of the Creditor, this Court haslseen fit to punish a homeless senior with

more hardship after losing nearly his entire savings to a thief' in disguise as a mint
business! Jesus Christ identified an extortion racket. Luke 11: 46 “And He said,

“Woe to you also, lawyers! For you load men with burdens hard to bear, and you

yourselves do not touch the burdens with one of your iingers.” The Bible.

CaSe 16-11767-C|\/|A DOC 1969 Filed 01/07/19 Ent. 01/07/19 10246:14 Pg. 5 Of 7

1.13 To the Creditor, this Court’s demand for something other than gold`and silver
as payment of sanctions has all the trappings of i“extortion”.

 

1.14 Creditor is understandably concerned over becoming unwittingly involved in
conduct which is overtly criminal in na 're, and expressly prohibited by the
Creditor’s Constitutions. Prior to any remittance of other forfeiture, pains,
penalties, or sanctions, to this Court in the form of FRNS, Creditor requires that
the Judge/Clerk/US Trustee make the following affirmations

II R.ELIEF SOUGHT

2.1 Creditor understandably requires assurances of the Court’s lawful
authority to act in the ways brought into huestion, supra. If this Court has the
authority to accept FRNs rather than gold and silver, surely it ca11 cite to it. “[I]t
was the judiciary/s duty “to say what the law is.” Marbury v. Madison, 1 Cranch.
137, 177, 2 L.Ed. 60 (1803) (Marshal, C.Ji).” 3

3 See U.S. v. Lopea, 115 S.Ct. 1624, 1633, 511 U.S. ___ [1995).

 

Where is the authority to accept anything but gold and silver? When such is
restrained from open discussion and disclosure, the only alternative gains only
credibility' m the eyes of the Creditor. Pleise provide notice that these demands are
no longer outstanding 111 the eyes of the dourt, or provide proof of authority to
accept FRNs instead of gold and silver as required under controlling Constitutional
provisions.

2. 2 This Court’ s refusal to prove its authority to accept FRNs instead of gold
and silver and to command the Creditor to pay in FRNs gives the Creditor just
cause to believe that the payment of FRNs for court ordered sanctions would be
his involvement in official misconduct; Creditor must abstain. Such refusal shall
also constitute refusal of FRNs as payment thus discharging all outstanding debts.

Creditor’ s concerns are iound' m these seemingly essential admissions on
the part of the Court:

1. I, , am Judge/Clerk,/US Trustee of this
Court, and I am authorized by RCW/USC ?§
to ignore U.S. Constitution, Article I, § 10 and its prohibition against this Court
accepting anything but gold and silver as payment of sanctions

2. As Judge/Clerk/US Trustee of this Coiirt, I am not engaging in official
misconduct when I accept something other than gold and silver as payment of bail.

CaSe 16-11767-CMA DOC 1969 Filed 01/07/_19 Ent. 01/07/19 10246:14 Pg. 6 Of 7

3. As Judge/Clerk/US Trustee of this Coiirt, I can ignore U.S. Constitution, Article
I, § 10 and its prohibition regarding state’s accepting something other than gold
and silver as legal tender because this provision
repealed/suspended/ amended that provision of the U.S. Constitution.

4. The U.S. Constitution is the supreme law of the land only as it pertains to the
individual and not as it pertains to government and the execution of my duties as
Judge/Clerk/US Trustee of this Court.

 

5. By accepting payment for sanctions in something other than gold and silver, I
am not in violation of U.S. Constitution Article I, § 10, and I am not involving the
Creditor in misconduct of any sort.

2.3 If the Court is unable to satisfy this Writ of Praecipe by providing the
requested assurances under the affirmations above, please notify the Court book
keeper the sanctions ordered against the Creditor JEFFREY M MCMEEL have
been discharged in bankruptcy. The account balance of JEFFREY M MCMEEL
shall reflect the same balance as the Bureau of The Fiscal Services, Department of
the Treasury.

Dated. 0. an a wi AP§

FoR gF/iiiA('l/M~i\ % W§ JEFFREYMMCMEEL,

Grantee>}bengficiary/Creditor

 

CaSe 16-11767-C|\/|A DOC 1969 Filed 01/07/19 Ent. 01/07/19 10246:14 Pg. 7 Of 7

